 


109 HR 3790 IH: To amend the Internal Revenue Code of 1986 to allow individuals to designate income tax overpayments to support relief efforts in response to Hurricane Katrina.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3790 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Kind introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals to designate income tax overpayments to support relief efforts in response to Hurricane Katrina. 
 
 
1.Designation of income tax overpayments to support relief efforts in response to Hurricane Katrina 
(a)Designation 
(1)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information and returns) is amended by adding at the end the following new part: 
 
IXDesignation of overpayments to Hurricane Katrina Relief Fund 
 
Sec. 6098. Designation to Hurricane Katrina Relief Fund 
6098.Designation to Hurricane Katrina Relief Fund 
(a)In generalIn the case of an individual, with respect to each taxpayer’s return for the taxable year of the tax imposed by chapter 1, such taxpayer may designate that a specified portion (not less than $1) of any overpayment of tax for such taxable year be paid over to the Hurricane Katrina Relief Fund. 
(b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year only at the time of filing the return of the tax imposed by chapter 1 for such taxable year. Such designation shall be made in such manner as the Secretary prescribes by regulations except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as— 
(1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and 
(2)a contribution made by such taxpayer on such date to the United States.. 
(2)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end the following new item: 
 
 
Part IX. Designation of overpayments to Hurricane Katrina Relief Fund. 
(b)Hurricane Katrina Relief Fund 
(1)In generalSubchapter A of chapter 98 of such Code (relating to establishment of trust funds) is amended by adding at the end the following new section: 
 
9511.Hurricane Katrina Relief Fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Hurricane Katrina Relief Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere are hereby appropriated to the Hurricane Katrina Relief Fund amounts equivalent to the amounts designated under section 6098. 
(c)ExpendituresAmounts in the Hurricane Katrina Relief Fund shall be available to the Department of Homeland Security, as provided in appropriation Acts, for the purpose of carrying out relief efforts related to Hurricane Katrina. 
(d)ReportThe Secretary of Homeland Security shall prepare and submit an annual report to Congress on the use of amounts in the Hurricane Katrina Relief Fund.. 
(2)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9511. Hurricane Katrina Relief Fund. 
(c)Effective dates 
(1)DesignationsThe amendments made by subsection (a) shall apply to taxable years ending after the date of the enactment of this Act. 
(2)Establishment of trust fundThe amendments made by subsection (b) shall take effect on the date of the enactment of this Act. 
 
